DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/31/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “evaporation of fine water particles in the gas”. It is not clear how water which is already airborne and in a gaseous state can still be evaporated.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 fails to further limit parent claims 1 and 14 since parent claim 1 already included silicone.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 14, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rasanayagam et al [US 2008/0063768A1] in view of Murano et al [US 2016/0120200A1].
Rasanayagam et al teach a fry cooking method comprising a fryer containing oil (Figure 1, #100, 104), a forced cooling device to cool the oil surface (Figure 1, #300-304), cooling the oil before and/or after frying (paragraph 0019-0020), and spraying a gas and/or mist of nitrogen from nozzles (Figure 1, #301; paragraph 0022).
Rasanayagam et al do not explicitly recite silicone (claim 1, 17), at least 0.1 ppm silicone (claim 6, 18), and an oil temperature of at least 120C (claim 7, 12). 
	Murano et al teach a method for frying foods by use of oil (paragraph 0023) with 1-5 ppm silicone (paragraph 0026), and frying with oil at 180C (paragraph 0047).
	It would have been obvious to one of ordinary skill in the art to incorporate the claimed silicone content and oil temperature into the method of Rasanayagam et al, in view of Murano et al, since both are directed to methods of frying foods, since Rasanayagam et al already included cooking oil but simply did not mention any specific types, since fryers commonly used oil with 1-5 ppm silicone (paragraph 0026) as shown by Murano et al, since Murano et al teach that 1-5 ppm silicone suppresses foaming while still permitting water evaporation (paragraph 0026), as well as the oil providing reduced fat/oil absorption (paragraph 0007), since Rasanayagam et al simply did not mention an oil temperature, since frying methods commonly used oi at 180C (paragraph 0047) as shown by Murano et al, and since the claimed oil temperature would have ensured a properly cooked food product which was safe to eat and flavorful for the consumer of Rasanayagam et al.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beardsley et al [Pat. No. 5,454,296] in view of Murano et al.
Beardsley et al teach a method for frying food by providing an oil bath in a fryer (Figure 2, #40), providing forced air cooling by inducing a flow of ambient air with a speed of at least 100 ft/min or 0.508 m/s across the oil surface during frying (column 3, lines 54-64), the ambient air naturally possessing a temperature of less than 100C which would naturally provide cooling of the oil surface due to the oil possessing a much higher temperature of 375-390F or 190-198C (column 6, line 3), a forced air cooling device in the form of a blower or fan providing the motive force for the air flow (Figure 4, #70), and the cool ambient air naturally being heated by the oil bath and having at least some water evaporated during this exchange.
It is also noted that applicant’s specification disclosed that means for evacuating the gas would also qualify as forced cooling (paragraph 0022, 0024).
	Beardsley et al do not explicitly recite silicone (claim 1, 9, 17), and at least 0.1 ppm silicone (claim 6, 11, 18). 
Murano et al teach a method for frying foods by use of oil (paragraph 0023) with 1-5 ppm silicone (paragraph 0026), and frying with oil at 180C (paragraph 0047).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed silicone content into the method of Beardsley et al, in view of Murano et al, since both are directed to methods of frying foods, since Beardsley et al already included cooking oil but simply did not mention any specific types, since fryers commonly used oil with 1-5 ppm silicone (paragraph 0026) as shown by Murano et al, since Murano et al teach that 1-5 ppm silicone suppresses foaming while still permitting water evaporation (paragraph 0026), as well as the oil providing reduced fat/oil absorption (paragraph 0007); since this silicone coating would naturally prevent the oil from contacting air at the surface and thus becoming oxidized, since excessive heat and oxidation of oil was a commonly known problem which caused deterioration of the oil, since the forced air movement of Beardsley et al also had the benefit of removing organic vapors and other pollutants (column 1, lines 5-9), and since forced air cooling of the silicone coating on the oil surface during frying would have resulted in less deterioration of the oil while still providing beneficial cooling of the oil surface and removing organic vapors and pollutants emanating from the oil bath. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792